Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 5 includes two “first binocular” lenses (see figure below).

    PNG
    media_image1.png
    343
    460
    media_image1.png
    Greyscale

Note the specification page 17 paragraph 2 indicates that the “first binocular camera is mounted on a pan-tilt, and the depth measuring system includes a second binocular camera mounted on the base of the pan-tilt”.  It appears that the pan-tilt portion of figure 5 should include the “first binocular lens” and the base should include a “second binocular lens”.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a camera system that determines a target distance relative to the current reference focus, does not obtaining a current depth of the target object measured by a second binocular camera with a fixed focus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Due to the nature of obtaining a current depth of the target object that is measured by a second binocular camera with a fixed focus (as outlined in claim 3) and determining the current reference focus that is used to determine the target depth of the target object is determined with a camera with a variable focus as (outlined in claim 1) there must be some sort of meaningful explanation that would enable one of ordinary skill in the art to correlate the first and second camera specifically where one camera is a fixed focus and the other camera is an adjustable focus.  The two different cameras inherently have different focus requirements and there is nothing in the specification that offers a clear way to transform the “current focus” with the “current reference focus” that is based on a fixed focus camera and a variable focus camera.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohara (20190017819).


obtaining a current depth of a target object to be measured (note the imaging processing unit calculates a distance to a vehicle traveling in front); 
determining a focus with which the current depth is measured as a current focus (note paragraph 79 includes determining a focus based on a distance to a target object relative to a predetermined distance); 
determining, according to preset correspondence between depth ranges and focuses, a current reference focus corresponding to a current reference depth range (see paragraph 79 the focus can be changed to a telephoto position or a wide angle position; wherein, the current reference depth range is a depth range within which the current depth falls (note paragraph 79 the change between the telephoto or wide angle is changed based on the position of the target object relative to the predetermined range);
determining whether the current focus is the same as the current reference focus; and if the current focus is the same as the current reference focus, determining the current depth as a target depth of the target object (see paragraph 79 note this is a relative concept that depends on the location of the target object and the zoom state of the optics, if the vehicle (target object) is within the predetermined distance and the zoom state is wide angle then nothing will change also see figure 5 note the system does not adjust the focal length if not required as shown in step S103); if the current 
Referring to claims 2 and 9, Ohara shows a current depth of a target object to be measured comprises:
measuring a current depth of the target object with a preset focus of the first binocular camera (see figure 5 note step S103 that uses a present focus if an adjustment is not required).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (20190017819) in view of Sato (20120162388).

Sato shows a binocular camera ranging system that includes measuring a current depth of the target object with the adjusted current focus according to an actual distance between left and right lenses of the first binocular camera, and parallax of the first binocular camera (see paragraph 60).  It would have been obvious to include the measuring of the current depth including the actual distance between the cameras and the parallax of the first binocular camera because this is commonly how parallax measurement is done, this adds no new or unexpected results.  
Referring to claims 5 and 12, the combination of Ohara and Sato shows the parallax of the first binocular camera is calculated based on a binocular matching principle (see paragraph 78-80).
Referring to claims 6 and 13, note this is a standard equation for determining range with parallax between two different fields of view, this is extremely well known and adds no new or unexpected results. 
Allowable Subject Matter
Claims 7 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645